Case 1:19-cv-04110-TWP-DML Document 99 Filed 03/02/21 Page 1 of 4 PageID #: 1216




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  KEITH R. CRUMLEY, by Next Friend                  ) NO. 1:19-cv-4110 TWP-DML
  Shirley Crumley,                                  )
                                                    )
                          Plaintiff,                )
  v.                                                )
                                                    )
  KERRY J. FORESTAL, in his official                )
  capacity as the Sheriff of Marion County;         )
  MARION COUNTY SHERIFF’S OFFICE;                   )
  BRYAN K. ROACH, in his official capacity          )
  as Chief of Police of the IMPD;                   )
  INDIANAPOLIS METROPOLITAN                         )
  POLICE DEPARTMENT; OFFICER                        )
  KHYREE JONES, in his individual capacity;         )
  TERESA PIERCE, in her individual capacity;        )
  CORRECT CARE SOLUTIONS (A/K/A                     )
  Wellpath LLC); TYLER BOUMA, in his                )
  individual capacity; JOANNA SAHM, in her          )
  individual capacity; ROBERT D.                    )
  FREDERICK, in his individual capacity;            )
  DIEDRA D. BAKER, in her individual                )
  capacity; WILLIAM WEAVER, in his                  )
  individual capacity; OFFICER                      )
  FOXWORTHY (ID 41380), In his individual           )
  capacity,                                         )
                                                    )
                          Defendants.               )

              JOINT MOTION TO REVISE SUMMARY JUDGMENT BRIEFING
                      SCHEDULE AND CONTINUE TRIAL DATE

         The parties, by counsel, and for their motion to revise the summary judgment briefing

  schedule and to continue the trial date, state:

         1.      Plaintiff ‘s Partial Motion for Summary Judgment (D#95) was filed on February

  05, 2021.

         2.      Pursuant to this Court’s November 12, 2020 Order (D#86) Defendants’ cross-

  motions, briefs in support and responses in opposition are due twenty-eight (28) days thereafter,
Case 1:19-cv-04110-TWP-DML Document 99 Filed 03/02/21 Page 2 of 4 PageID #: 1217




  or on or before March 5, 2021.

          3.       Despite due diligence, Defendants’ counsel will require an extension of time of

  twenty-eight days, or to and including April 2, 2021 in which to prepare their cross-motions for

  summary judgment and response to Plaintiff’s Partial Motion for Summary Judgment. In part,

  this is due to the fact that counsel for the County Defendants has had difficulty reaching some of

  the individual Defendants to obtain declarations in support of summary judgment because they

  have left their employment with the Marion County Sheriff’s Office during the pendency of this

  case.

          4.       Additionally, the November 12, 2020 Order only allowed Plaintiff fourteen (14)

  days in which to file a reply in support of their Partial Motion for Summary Judgment and a

  response in opposition to Defendants’ motions. Since Local Rule 56-1(b) provides twenty-eight

  days for the non-movants to file a response, that deadline should be extended to twenty-eight

  days, or to and including April 30, 2021.

          5.       Defendants’ replies in support of their cross motions would be due fourteen (14)

  days thereafter, or on or before May 14, 2021.

          6.       This matter is also currently set for a jury trial to begin on June 7, 2021 (D#46).

          7.       Given the fact that with the granting of this Motion, summary judgment will not

  be fully briefed until May 14, 2021, the parties respectfully request that the June 7, 2021 trial

  date be continued.

          WHEREFORE, the parties respectfully request that the summary judgment briefing

  schedule be extended as follows:

                  Defendants’ cross-motions, briefs in support and responses in opposition to

                   Plaintiff’s Partial Motion for Summary Judgment be extended to April 2, 2021;



                                                     2
Case 1:19-cv-04110-TWP-DML Document 99 Filed 03/02/21 Page 3 of 4 PageID #: 1218




                  Plaintiff’s reply in support of her Partial Motion for Summary Judgment and

                   responses in opposition to Defendant’s motions be extended to April 30, 2021;

                   and

                  Defendants’ replies in support of their cross motions for summary judgment be

                   extended to May 14, 2021.

  The parties also request that the June 7, 2021 trial date be vacated and reset at the convenience of

  the Court.

                                                   FROST BROWN TODD LLC

                                                   By: /s/Anthony W. Overholt
                                                       Anthony W. Overholt, #16481-49

                                                         Attorneys for the Marion County Sheriff’s
                                                         Office Defendants




                                                       /s/Nikki G. Gray (w/permission)
                                                          Nikki G. Gray

                                                         One of the Attorneys for Plaintiff Keith
                                                         Crumley by next brined Shirley Crumley




                                                       /s/Andrew Upchurch (w/permission)
                                                          Andrew Upchurch

                                                         Attorney for Defendants Kerry J. Forestal,
                                                         Marion County Sheriff’s Office, Bryan K.
                                                         Roach, Indianapolis Metropolitan Police
                                                         Department, Khyree Jones, Tyler Bouma,
                                                         Joanna Sahm, Robert D. Fredrick, Deidra D.
                                                         Baker, Tanesha S. Crear, William Weaver
                                                         and Officer Foxworthy




                                                   3
Case 1:19-cv-04110-TWP-DML Document 99 Filed 03/02/21 Page 4 of 4 PageID #: 1219




                                              /s/Carol A. Dillon (w/permission)
                                                 Carol A. Dillon, #25549-49

                                                One of the Attorneys for Defendant Teresa
                                                Pierce


  FROST BROWN TODD LLC
  201 North Illinois Street, Suite 1900
  P.O. Box 44961
  Indianapolis, IN 46244-0961
  317-237-3800
  Fax: 317-237-3900
  Email: aoverholt@fbtlaw.com

  LR10348.0975408 4828-9982-0254v1




                                          4
